Citation Nr: 1203739	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  05-12 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983. He subsequently had service in the Army National Guard from September 1983 to October 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2004 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 2009, the Veteran testified before the undersigned via video conference from the RO.  In April 2010, the Board remanded this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In the April 2010 decision and remand, the Board noted that the Veteran, while serving in the National Guard in May 1984, was involved in an automobile accident.  He suffered injuries to his head, neck, back, lower right leg, and left little finger.  He hit his head, but did not lose consciousness.  The Veteran was medivaced to receive medical attention.  The DD Form 2173 noted that the Veteran was a passenger in the front of an M548 Cargo Carrier.  The vehicle was part of a night convoy tactical march.  The conditions were dusty and when the driver of the vehicle approached the bridge, he misjudged the width and missed contact with the right track which caused the vehicle to turn on its side.  The Veteran was injured by falling equipment and other personnel in the truck.  Thereafter, he was placed on light duty and was given a crutch.

Thus, with regard to the May 1984 accident, it was documented that the Veteran struck his head.  In addition, post-service medical evidence of Dr. Stephen Cooper made reference to "cranial injuries" from that incident in a November 2009 report.  The Veteran has reported that he has headaches since that accident and has been diagnosed as having headaches post-service.  

With regard to the claimed skin disorder, the Board noted that an October 2004 VA examination noted that the Veteran reported a history of a rash over his right forearm since 1981-1982.  Physical examination revealed nonspecific dermatitis of the right forearm. 

The Board remanded this case in order to obtain medical opinions as to whether the Veteran had a current skin disorder related to his service and any residuals of his in-service head injury.  

In October 2010, the requested examination was conducted.  The examiner noted that there was neither the claims file nor records for review.  With regard to the claimed residuals of a head injury, the examiner reported that the Veteran developed headaches after being in a motor vehicle accident in the 1980s.  A physical examination resulted in a diagnosis of headaches, non migraineous.  The examiner provided an opinion that she could not resolve the issue asked without resorting to mere speculation and that the claims file was needed.  With regard to the claimed skin disorder, the examiner noted that the Veteran reported that he developed a skin disorder on his bilateral inner arms in the 1980s.  The diagnosis by the examiner was dermatitis, inactive at the time of the examination.  The examiner indicated that she could not resolve the issue without resorting to mere speculation and that the claims file was needed.  

In January 2011, a medical addendum was provided by the examiner.  She indicated that she could not find supporting evidence in the claims file that a head injury was sustained during service.  Therefore, she indicated that the Veteran's headaches were less likely as not caused by the motor vehicle accident.  No opinion regarding the skin disorder was provided.  In June 2011, another addendum from the examiner was provided in which she indicated that the claims file was reviewed and her opinions were unchanged.  

The examiner did not adequately respond to the Board's inquiries.  Regarding headaches, the May 1984 motor vehicle accident was not specifically addressed.  In fact, she indicated that there was no evidence of a head injury.  With regard to the skin disorder, an opinion based on a review of the claims file was not provided.  The June 2011 addendum provided no rationale at all.  

In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Accordingly, the Veteran should be afforded a new VA examination(s), preferably by another VA examiner.

As the case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since May 2011.

2.  Thereafter, schedule the Veteran for a VA neurological examination.  If possible, an examiner other than the one who conducted the October 2010 examination should perform the examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination. 

The neurological examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current head/brain disability to include headaches had its clinical onset during service or is related to any in-service disease, event, or injury.  The May 1984 motor vehicle accident as well as Dr. Cooper's notation made in November 2009 of "cranial injuries." should be specifically addressed.  In addition, the Veteran's report of having headaches continuously since the 1984 motor vehicle examination should be considered and addressed.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Schedule the Veteran for a VA skin examination.  If possible, an examiner other than the one who conducted the October 2010 examination should perform the examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination. 

The skin examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disorder, to include dermatitis of the arms, had its clinical onset during service or is related to any in-service disease, event, or injury.  The Veteran's report of having skin rashes continuously since the 1980s should be considered and addressed

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  Then, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

5.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

